DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.

Response to Amendment
Applicant’s amendment filed 7/13/2022 has been entered. 
Claims 1-20 remain pending. Claim 21 is new and now also pending.
Claims 1-21 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2022 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, lines 2-3 recite “providing an independent first packaging body and an independent second packaging body, wherein the second packaging body” and subsequently line 5 recites “attaching a first packaging body to a second packaging body”, however it is unclear if the second recitation of packaging bodies is referring to the same packaging bodies as recited in the previous lines 2-3 as the second recitation of packaging bodies begins with “a” instead of “the” and therefore raises doubt as to whether or not the same structures are being referred to and therefore rendering the claim indefinite. Note for examination purposes the second recitation of the packaging bodies will be viewed as referring to the previous defined packaging bodies. 
	Regarding Claim 14, the claim recites “the first insert end panel and the second insert end panel abut one selected from a group of the first side panel and the second side panel; and the center panel is spaced from the one of the first side panel and the second side panel”. This limitation renders the claim indefinite as it is unclear as to whether or not the Applicant is attempting to claim that both insert end panels abut the same side panel or if the limitation is attempting to include the alternative that the insert end panels can abut different side panels. It would appear that the Applicant is attempting to claim the former (abut the same side panel) and that is how the limitation will be interpreted for examination purposes but this is not readily clear.
	Regarding Claim 21, the claim recites “the independent first packaging body further comprises the first bottom panel and the independent second packaging body further comprises the second bottom panel”, however this limitation renders the claim indefinite as it is not readily clear as to how the limitation further limits the claimed invention of Claim 5 as Claim 5 recites “a second bottom panel of the second packaging body” and “a first bottom panel of the first packaging body” which would appear to already include the limitation that the respective bodies comprise the respective bottom panels. 
	Claims 2-13, and 15-20 depend from Claim 1 and do not further clarify the indefinite limitations outlined above and therefore are also indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kemper (EP 2239210 A1- note the previously attached PDF for English translation which is relied upon below for referenced paragraph numbers), in view of Model K9100 Compact (Basic AirCaddy - see previously attached PDF copy of the NPL document), hereinafter referred to as AirCaddy, and in further view of Bonfield (US Patent 1,449,374).

Regarding Claim 1, Kemper discloses a method for using a bicycle packaging (10; Figure 1) comprising: 
attaching a first packaging body (longitudinal side wall 22 including flap 24) to a second packaging body (longitudinal side wall 22 including flap 26) to define the bicycle packaging, the bicycle packaging comprising a first end panel (14) and a second end panel (16) opposite the first end panel (14; see Para. 0034 and Figure 1), the bicycle packaging further defining a void comprising an open end (between longitudinal side walls 22 and narrow side walls 14, 16 as shown in Figure 1; see Para. 0034; note side walls 14, 16 and flaps 18, 20 associated therewith can also be viewed as packaging bodies; note that although not explicitly disclosed, it can be reasonably assume that the side walls 14, 16 will readily attach side walls 22 to define the void; note one blank could be reasonably viewed as comprising multiple bodies formed by different side walls as each side wall will have a “body”);
inserting a bicycle into the void (See Para. 0049; see Figure 5); 
abutting a first top panel (24) of the first packaging body (22, 24) against a second top panel (26) of the second packaging body (22, 26) to cover the open end (Para. 0055); 
engaging a primary fastener (extension tabs 127) of the first top panel (24) with a primary mating fastener (slot 128) of the second top panel (26; see Para. 0055).  

However, Kemper fails to explicitly disclose a width of the void at the first end panel is greater than the width of the void at the second end panel. Further, Kemper does not disclose providing the first packaging body and second packaging body as independent, formed separately and completely detached packaging bodies, wherein the independent first packaging body comprises a first side panel, the first end panel, and the first top panel, and wherein the independent second packaging body comprises a second side panel opposite the first side panel, the second end panel, and the second top panel.
First, attention can be brought to the teachings of AirCaddy which include instructions on fabricating a bicycle packaging wherein the width of the void in which a bicycle is placed within is greater at a first end panel than the width at a second end panel (see “Annotated View of Page 9 of AirCaddy” below). 

    PNG
    media_image1.png
    571
    393
    media_image1.png
    Greyscale

Annotated View of Page 9 of AirCaddy
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the configuration of the packaging of Kemper such that the packaging comprises a changing width as taught by AirCaddy. By modifying the packaging of Kemper in this manner, the packaging can be stacked or nested in several different manners during transportation as taught by AirCaddy (see Page 12).
Alternatively, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to have altered the shape of the packaging of Kemper to comprise the claimed widths as taught by AirCaddy because Applicant has not disclosed that such a width configuration provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the packaging shape of Kemper because the packaging will be readily able to receive and support a bicycle for transportation.
Therefore, it would have been an obvious matter of design choice to modify Kemper to obtain the invention as specified in the claim. Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).

Secondly, attention can be brought to the teachings of Bonfield which include another packaging system which includes a two piece construction (see Figure 4) comprising a first packaging body (as shown) and a second packaging body (as shown) as independent, formed separately and completely detached packaging bodies (as shown; see Page 1, lines 71-73), wherein each packaging body comprises a first/second side panel (1), a first/second end panel (2), and a first/second top panel (4, 5), wherein the first and second packaging bodies are connected to form the packaging system (shown in Figures 1-2) and further note Bonfield also notes that it’s obvious to replace a multi-blank packaging with a single blank packaging (Page 2, lines 33-34).
As outlined by Bonfield, interchanging singular and multi blank packaging is an obvious modification to a packaging. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified the packaging of Kemper to utilize two independent separate packaging bodies comprising the panels as claimed and as taught by Bonfield. By modifying Kemper in this manner, the packaging can be shipped to the place of use in a flat form taking up little space as taught by Bonfield (Page 2, lines 30-32). 
Further, it is noted that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Further see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) per MPEP 2144.04 (V)(B). In this instance, forming a multi element structure from a singular structure only involves routine skill in the art. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. 

Regarding Claim 2, Kemper, as modified, discloses engaging a secondary fastener (holding tabs 130) of the second packaging body (22, 26) with a secondary mating fastener (associated slot formed by flaps 127 and flap body 24 as shown in Figure 1) of the first packaging body (22, 24; Para. 0055).  

Regarding Claim 3, Kemper, as modified, discloses attaching the first packaging body (of Bonfield) to the second packing body (of Bonfield) comprises connecting a connector strip (see 3 of Bonfield) of the first packaging body to the second packaging body (see Page 1, lines 90-97 of Bonfield).  

Regarding Claim 4, Kemper, as modified, discloses engaging the primary fastener (flaps 127) of the first top panel (24) with the primary mating fastener (slot 128) of the second top panel (26) comprises inserting a tab (127) of the primary fastener into a slot (128) of the primary mating fastener (see Para. 0055).  

Regarding Claim 5, Kemper, as modified, discloses folding a second bottom panel (see 6 or 7 of Bonfield) of the second packaging body (Figure 4 of Bonfield) towards a first bottom panel (see 6 or 7 of Bonfield) of the first packaging body  (see Page 1, lines 105-109 and Figure 4 of Bonfield as the flaps 6, 7 are disclosed as being folded inwardly and therefore towards one another).
Note: given the modification outlined in the rejection of Claim 1, the separate packaging bodies as taught by Bonfield would readily comprise the bottom panels as claimed. 

Regarding Claim 6, Kemper, as modified, discloses folding the first bottom panel (see 6 or 7 of Bonfield) of the first packaging body towards the second bottom panel (see 6 or 7 of Bonfield) of the second packaging body (see Page 1, lines 105-109 and Figure 4 of Bonfield as the flaps 6, 7 are disclosed as being folded inwardly and therefore towards one another).

Regarding Claim 15, Kemper, as modified, discloses inserting a derailer insert (30; Figure 3) into the void (see Para. 0035 and Para. 0040 discloses the derailer of the bike being protected by the insert 30).  

Regarding Claim 16, Kemper discloses the derailer insert (30) comprises a plurality of panels (56, 58, 60), and wherein the method further comprising folding the plurality of panels to define a wedge (30; see Para. 0039).  

Regarding Claim 17, Kemper discloses abutting one (56) of the plurality of panels (56, 58, 60) against a one of the first packaging body (22, 24) and the second packaging body (22, 26; see Figure 1 and note that Para. 0041 discloses the wall 56 can correspond to the distance between walls 22 and therefore it is clear the wall 56 abuts the longitudinal walls 22).  

Regarding Claim 18, Kemper discloses comprising engaging the bicycle with the derailer insert (30) to limit movement of the bicycle within the void (see Para. 0040, 0043).  

Regarding Claim 19, Kemper discloses folding a first top flap (18) of the first packaging body (portion including longitudinal side wall 22 including flap 24 as modified above) towards the void and folding a second top flap (20) of the second packaging body (portion including longitudinal side wall 22 including flap 26 as modified above) towards the void (see Paras. 0045 and 0052 which disclose the folding of the flaps).

Regarding Claim 20, Kemper, as modified, discloses folding a first bottom flap (7 of Bonfield) of the first packaging body (see Page 1, lines 105-109 of Bonfield) towards the void and folding a second bottom flap (7) of the second packaging body (see Page 1, lines 105-109 of Bonfield) towards the void (see Page 1, lines 105-109 of Bonfield as the flaps 6, 7 are disclosed as being folded inwardly and therefore towards the void).
Note: given the modification outlined in the rejection of Claim 1, the separate packaging bodies as taught by Bonfield would readily comprise the bottom panels as claimed. 

Regarding Claim 21, Kemper, as modified, discloses the independent first packaging body (taught by Figure 4 of Bonfield) further comprises the first bottom panel (see 6 and 7 of Bonfield) and the independent second packaging body (taught by Figure 4 of Bonfield) further comprises the second bottom panel (see 6 and 7 of Bonfield).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kemper (EP 2239210 A1), in view of in view of Model K9100 Compact (Basic AirCaddy - see previously attached PDF copy of the NPL document), hereinafter referred to as AirCaddy and Bonfield (US Patent 1,449,374), as applied to Claim 6, and in further view of Borah (US Patent 2,203,127).
Regarding Claims 7-8, Kemper, as modified, discloses several of the claimed features but fails to disclose engaging a primary tab of the first bottom panel  with a primary slot of the second bottom panel and engaging a secondary tab of the second packaging body with a secondary slot of the first bottom panel.  
Borah teaches an further embodiment of a two piece box construction (see Figure 11) comprising a first packaging body (60; Figure 16) and a second packaging body (70; Figure 15) wherein the first packaging body (60) comprises a first bottom panel (67) and the second packaging body (70) comprises a second bottom panel (72) and discloses steps of engaging a primary tab (76) of the second bottom panel (72) with a primary slot (69) of the first bottom panel (67; see Page 3, first column, lines 51-56) and engaging a secondary tab (tongue 51) of the second packaging body (70) with a secondary slot (see 44 of 42; Figure 10; Page 3, first column, lines 53-56).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized the tab and slot configurations of the embodiment of Borah shown in Figure 11 in Kemper as incorporation of further tab and slot assemblies further strengthens the packaging product as taught by Borah (Page 3, first column, lines 65-75).
Further although it is noted that the primary tab (76) and secondary tab (51) of Borah are arranged on the second bottom panel (72) and the primary slot (69) is arranged on the first bottom panel (67) and the secondary slot is not arranged on first bottom panel (67). This exact arrangement would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed because Applicant has not disclosed that the exact arrangement of tabs and slots provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with arrangement of Borah because the packaging will be effectively secured and strengthened for shipping and handling.
Therefore, it would have been an obvious matter of design choice to modify Kemper, as modified, to obtain the invention as specified in the claims.
Further note it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kemper (EP 2239210 A1), in view of in view of Model K9100 Compact (Basic AirCaddy - see previously attached PDF copy of the NPL document), hereinafter referred to as AirCaddy and Bonfield (US Patent 1,449,374), as applied to Claim 1, and in further view of Reaume (US Patent 2,339,947).

Regarding Claims 9-13, Kemper, as modified, discloses several features of the claimed invention including inserting a wheel insert (30; see Figures 2-3) into the void (Para. 0053) to define a gap between the wheel (80) and the packaging bodies (see Figure 4) and the wheel insert (30) comprises a first insert end panel (56), a second insert end panel (60), and a center panel (58) between the first insert end panel (56) and second insert end panel (60 as shown in Figure 3)  
However, Kemper, alone or as modified by Borah, fails to disclose the insert (30) defining a gap between the wheel insert (30) and one of the first packaging body and second packaging body, receiving at least a portion of a wheel (80) of the bicycle within the gap (See Figure 4), engaging a seat post of the bicycle with a seat post tab of the wheel insert, receiving an axle of the wheel through an opening of the wheel insert and attaching the wheel insert to the first packaging body and second packaging bodies.  
Attention can be brought to the teachings of Reaume which teaches another bicycle packaging system comprising a wheel insert (32 and 45 form an insert as they are attached; see Figure 14; see Page 2, second column, lines 36-41) which defines a gap between the wheel insert (32, 45) and a packaging body wall (see Figure 14 which clearly shows a defined gap on either side of the insert with side walls of carton 28), and teaches receiving at least a portion of a wheel (26) of a bicycle within the gap (See Figure 13-14), receiving an axle of the wheel through an opening (“aperture”) of the wheel insert (32, 45; Page 2, second column, lines 45-46) and engaging a seat post (35) of the bicycle with a seat post tab (32) of the wheel insert (32, 45; Page 2, first column, lines 62-68).   
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Kemper to include a similar wheel insert as that taught by Reaume as such a wheel insert is capable of preventing several parts of the bicycle from moving relative to the packaging body as taught by Reaume (Page 2, first column, lines 22-32). Further, with such an insert arrangement several portions of the bicycle can be readily retained by one integral insert.
Further, although it is not explicitly disclosed by Reaume, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have attached the wheel insert (32, 45) as taught by Reaume to a packaging body of Kemper in order to prevent any further movement of the insert relative to the packaging body. Note it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. MPEP 2144.04 (V-B).

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding Claim 14, Kemper, as modified, discloses several features of the claimed invention including a wheel insert (see rejection of Claim 9 above) but does not readily disclose the insert comprising first and second insert end panels that abut the same side panel of the first and second side panels (note the 112 rejections above) and the insert defining a gap between the insert and one of the packaging bodies as claimed. Further, it would not have been obvious to one of ordinary skill in the art to incorporate such an insert into Kemper without the use of improper hindsight drawn from applicant’s own invention. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
	-Sykora (US Patent 5,201,461), Sykora (US Patent 5,333,779), and Marom (WO 99/65668) each disclose packaging systems that utilize multiple independent separate packaging bodies which are connected/joined to one another to form a packaging. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        8/22/2022